DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 6/18/2020.
Preliminary amendment was filed on 6/19/2020. Claim 1 is canceled. Claims 2-21 are newly added. 
Claims 2-21 are pending.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/18/2020, 4/26/2021, and 1/3/2022 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “an apparatus” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “apparatus” coupled with functional language “to perform operations comprising obtaining input data…processing the input data….; and providing the output image” without reciting sufficient structure to achieve 
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 2-10 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: see paragraphs [0041-0048].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. Please note claim 2 having the single structure of an apparatus, there are no other elements. Dependent claims 3-10 are rejected for the same reasons. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,692,001. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. Claims 3-10 are similarly mapped to claims 2-7 of the patent 10,692,001.
U.S. Patent Application No., 16/905,714
U.S. Patent No., 10,692,001
2. (New) An apparatus configured to perform operations comprising: 

1. A method for generating an output image of one or more biological cells that includes a prediction of one or more fluorescent channels, the method comprising: 
obtaining input data comprising one or more images of one or more biological cells, wherein each image is an image of the one or more biological cells illuminated with a respective microscopy technique of one or more microscopy techniques; 
obtaining input data comprising one or more images of one or more biological cells, wherein each image is an image of the one or more biological cells illuminated with a respective microscopy technique; 
processing the input data comprising the one or more images using a convolutional neural network, wherein the convolutional 


to receive the input data comprising the one or more images of the one or more biological cells and 
to process respective pixels of the one or more images of the input data to perform fully convolutional image-to-image regression from the input data to predict one or more fluorescent channels of an output image of the one or more biological cells, 
to process respective pixels of the one or more images of the input data to perform fully convolutional image-to-image regression from the input data to predict one or more fluorescent channels of an output image of the one or more biological cells,
wherein each pixel in each of the one or more fluorescent channels generated by the convolutional neural network corresponds to a respective pixel of the one or more images; and 
wherein each pixel in each of the one or more fluorescent channels generated by the convolutional neural network corresponds to a respective pixel of the one or more images; and
providing the output image with the one or more fluorescent channels.
providing the output image with the predicted one or more fluorescent channels.


Allowable Subject Matter
Claims 11-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: the cited art of record fails to teach, suggest or discloses the limitation/feature of “training a convolutional neural network comprising one or more parameter values and that is configured to receive input data comprising one or more images of one or more biological cells, and to process respective pixels of the one or more images to perform fully convolutional image-to-image regression from the one or more images of the input data to predict one or more fluorescent channels of an output image of the one or more biological cells, wherein the training comprises: obtaining training data comprising one or more images of one or more biological cells and one or more stained images depicting the one or more biological cells, each stained image depicting the one or more biological cells according to a respective fluorescent channel of one or more fluorescent channels; processing the one or more images through the convolutional neural network to obtain one or more fluorescent channels of a predicted output image; determining an error between the one or more stained images and the one or more fluorescent channels of the predicted output image, comprising comparing a respective error between each pixel of each fluorescent channel of the predicted output image, with each corresponding pixel in a respective stained image corresponding to the fluorescent channel; and updating the one or more parameter values of the convolutional neural network according to the determined error”, recited in claim 11 and corresponding claim 20. Dependent claims are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0137338 discloses system and method for classifying and segmenting microscopy images with deep multiple instance learning. The images contain 3 channels with fluorescent markers for DNA, actin filaments, and β-tubulin at a resolution of 1024×1280. The exemplary embodiment sampled 15% of images from these 103 treatments to train and validate the CNN. US 2017/0169567 discloses a system and method for detection of structures and patters in images. Systems and computer-implemented methods for automatic immune cell detection that is of assistance in clinical immune profile studies is disclosed. The automatic immune cell detection method involves retrieving a plurality of image channels from a multi-channel image such as an RGB image or biologically meaningful unmixed image. A cell detector is trained to identify the immune cells by a convolutional neural network in one or multiple image channels. Further, the automatic immune cell detection algorithm involves utilizing a non-maximum suppression algorithm to obtain the immune cell coordinates from a probability map of immune cell presence possibility generated from the convolutional neural network classifier. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        7